NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-FEB-2022
                                            08:37 AM
                                            Dkt. 98 OAWST


                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


              IN THE MATTER OF JY, Respondent-Appellant


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-M No. 19-1-6602)


                                ORDER
   (By:    Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)

          Upon consideration of the "Stipulation for Dismissal of
Appeal and Order" filed on February 23, 2022, by Respondent-
Appellant JY, the papers in support including the declaration of
JY, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal and
bear their own attorneys' fees and costs; (3) the stipulation is
dated and signed by counsel for all parties appearing in the
appeal; and (4) dismissal is authorized by Hawai#i Rules of
Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        DATED:   Honolulu, Hawai#i, February 28, 2022.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge




                                2